Citation Nr: 0011077	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-08 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain with degenerative disc 
disease, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  That rating decision denied the appellant's 
claim for an increased disability rating in excess of 20 
percent for his service-connected lumbosacral strain with 
degenerative disc disease.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The appellant's service-connected lumbosacral strain 
currently is manifested by objective evidence of moderately 
painful motion on rotation, moderate lumbar muscle spasm, and 
moderate tenderness to palpation of the lumbar spine.  The 
appellant's limitation of the range of motion is no more than 
moderate.

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is not consistent 
with severe lumbosacral strain, severe limitation of motion, 
or severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the appellant's low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, and 
Diagnostic Codes 5010, 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 U.S.C.A. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be confirmed objectively by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.

The appellant's low back disorder has been described as 
lumbosacral strain with degenerative disc disease; the RO has 
evaluated this disability under the provisions of Diagnostic 
Code 5295.  Diagnostic Code 5295, relating to lumbosacral 
strain, provides that a 40 percent disability rating is 
warranted for symptoms of a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Where there is muscle spasm on extreme forward 
bending with loss of unilateral spine motion in a standing 
position, a 20 percent rating is warranted.  Where there is 
characteristic pain on motion, a 10 percent disability 
evaluation is warranted and slight subjective symptoms 
warrant a noncompensable disability evaluation.

In addition, the Board will consider DC 5293, for 
intervertebral disc syndrome, and DC 5292.  A VA General 
Counsel's opinion, VAOPGCPREC 36-97 (December 12, 1997) 
provided, in part, that Diagnostic Code 5293 contemplates 
limitation of motion, and that the provisions of 38 C.F.R. 
§§ 4.40, 4.45, described supra, are applicable to ratings 
under Code 5293.  Under DC 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; and a 60 percent rating is 
warranted when the syndrome is pronounced with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 5293.  
Under DC 5292, a 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine and a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

During service, the appellant was seen for low back problems, 
complaints of which were noted on the appellant's separation 
examination.  In June 1993, the appellant was granted service 
connection for a low back strain; a 10 percent evaluation was 
assigned.  A 20 percent evaluation was assigned by rating 
decision of May 1995.  That rating has remained in effect 
since that time.

The most current evidence of the present level of disability 
in the appellant's April 1999 VA spine examination.  At that 
time, he complained of low back pain, with radiation to the 
right posterior hip and leg.  He indicated that the pain is 
triggered by sitting for long periods of time and bending, 
and worsens upon walking.  On physical examination, it was 
noted that the appellant was able to flex forward to 70 
degrees.  The appellant could extend backward and rotate to 
35 degrees.  He was able to flex laterally to 40 degrees.  
The examining physician noted that the appellant had painful 
motion on rotations of the lumbar spine and objective 
evidence of moderate lumbar muscle spasm; and moderate 
tenderness of the lumbar paravertebral muscles on palpation.  
No postural abnormalities of the back nor fixed deformities 
were observed.  

A January 1997 VA examination indicated that the appellant 
had somewhat decreased range of motion than that set forth 
above.  He was diagnosed with chronic, recurrent lumbosacral 
strain with marked decreased range of motion and pain 
radiating into the right upper leg.  The examiner identified 
the appellant's disability as degenerative disc disease.  A 
January 1997 x-ray revealed that there was lumbarization of 
the first sacral segment with bilateral pseudo-arthroses of 
the transverse processes with sacrum.  At this transitional 
level, there were mild degenerative changes in the posterior 
apophyseal joints.  At the interspace above the transitional 
level, there was disc space narrowing.  These symptoms 
represented little change in comparison with a previous March 
1997 examination.

Outpatient treatment reports of record simply reveal that the 
appellant was seen for treatment of back pain from 1986 to 
1993; he was diagnosed with a right posterolateral herniated 
nucleus pulposus at L5-S1.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
to moderate in terms of the limitation of his forward 
flexion, his extension, and his lateral rotation, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, chronic pain 
was reported and was observed objectively.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding.  It is the Board's reading 
of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide a basis for the assigning of a 
separate or increased disability rating.  Likewise, to the 
extent arthritis is present in the low back, and secondary to 
the service-connected disorder, it does not provide a basis 
for a separate rating.  Limitation of motion, including any 
due to arthritis, is contemplated in the rating assigned.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows 
objective evidence that severe lumbosacral strain is not 
present under Diagnostic Code 5295.  Specifically, evidence 
does not support a finding that the appellant's lumbosacral 
strain is severe.  Although he has narrowing or irregularity 
of his discs, as noted on the appellant's January 1997 x-ray, 
the most recent VA examination indicates that the appellant's 
disability is no more than "moderate."  Indeed, the 
examining physician stated that there was "moderate 
objective evidence of painful motion on rotations"; 
"moderate lumbar muscle spasm"; and "moderate tenderness" 
to palpation of the lumbar spine.  The appellant himself 
described his lumbar spine pain as "moderate."  His range 
of motion was slight to moderate.  The Board concludes that 
the preponderance of the evidence is against the assignment 
of a higher evaluation based upon "severe" lumbosacral 
strain under DC 5295.

Further, there is no evidence that the appellant has severe 
intervertebral disc syndrome with recurring attacks to 
warrant a higher evaluation under DC 5293.  Moreover, a 
higher rating under DC 5289 is not appropriate because there 
is no evidence of unfavorable ankylosis of the lumbar spine.  
Finally, Diagnostic Codes 5292 and 5289 are not for 
application, as they would not result in a higher rating.  
There is no ankylosis, and more than moderate limitation of 
motion has not been shown.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's low back 
disability has not required frequent periods of 
hospitalization.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the back disability than that commensurate with the 
assigned 20 percent rating.  Therefore, the regular schedular 
standards, with the 20 percent evaluation currently assigned, 
adequately compensate the appellant for any adverse 
industrial impact caused by his back disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.


ORDER

An increased rating in excess of 20 percent for the low back 
disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


